Citation Nr: 1234653	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for carcinoma of the left testicle, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to September 1974 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for carcinoma of the left testicle.  In February 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for carcinoma of the left testicle, to include as due to herbicide exposure.

The Veteran claims that his late-onset testicular cancer was the result of in-service herbicide exposure.  

The Veteran's service treatment records and personnel records indicate that he served in the Republic of Vietnam during the period of the Vietnam War.  Therefore, he is presumed to have been exposed to herbicides in service.  Private and VA treatment records indicate that he was diagnosed with carcinoma of the left testicle in December 2006.  An October 2007 VA treatment record indicates that the Veteran's testicular cancer "could have been related" to his in-service herbicide exposure.  

In light of the evidence showing a diagnosis of left testicular cancer, the Veteran's presumed herbicide exposure, and the October 2007 record, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for carcinoma of the left testicle, to include as due to herbicide exposure.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).

Additionally, the claims file includes a letter indicating that the Veteran was scheduled for an Agent Orange Registry Examination at the Minneapolis VA Medical Center in February 2003.  However, the claims file is negative for any such examination report and it is unclear whether the Veteran attended such an examination.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  Therefore, on remand, the AMC must determine whether the Veteran did attend an Agent Orange Registry Examination in February 2003 and, if so, obtain a copy of the examination report. 

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Minneapolis and Fargo VA Medical Centers, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The AMC should specifically attempt to determine whether a scheduled February 2003 Agent Orange Registry Examination took place at the Minneapolis VA Medical Center and, if so, obtain a copy of the examination report.

If the AMC is unable to secure any outstanding VA treatment records, including the Agent Orange Registry Examination report, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his carcinoma of the left testicle.  All indicated studies should be performed.  The claims folder should be provided to the examiners for review of pertinent documents therein, including the in-service treatment records showing complaints of right testicle pain, the internet research submitted by the Veteran, and the October 2007 VA treatment record indicating that the Veteran's testicular cancer "could have been related" to his in-service herbicide exposure.  The examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's carcinoma of the left testicle is etiologically related to service, including to his conceded in-service herbicide exposure.  The examiner should specifically comment on the internet research submitted by the Veteran and the October 2007 VA treatment record indicating that the Veteran's testicular cancer "could have been related" to his in-service herbicide exposure.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for carcinoma of the left testicle should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


